     Case 8:20-cv-01138 Document 1 Filed 05/15/20 Page 1 of 4 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

OMAR SAUCEDO,

       Plaintiff,
v.                                           CASE NO.:

TOMATO THYME CORPORATION,

      Defendant.
____________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, OMAR SAUCEDO, by and through undersigned counsel, brings this action

against Defendant, TOMATO THYME CORPORATION (“Defendant”), and in support of

his claims states as follows:

                                JURISDICTION AND VENUE

       1.      This is an action for damages under the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3).

       2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

U.S.C. § 201 et seq.

       3.      Venue is proper in the Middle District of Florida, because all of the events

giving rise to these claims occurred in Hillsborough County, Florida.

                                          PARTIES

       4.      Plaintiff is a resident of Hillsborough County, Florida.

       5.      Defendant operates a tomato packing and shipping company in Wimauma, in

Hillsborough County, Florida.
    Case 8:20-cv-01138 Document 1 Filed 05/15/20 Page 2 of 4 PageID 2




                                 GENERAL ALLEGATIONS

       6.      Plaintiff has satisfied all conditions precedent, or they have been waived.

       7.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

       8.      Plaintiff requests a jury trial for all issues so triable.

       9.      At all times material hereto, Plaintiff was “engaged in the production of

goods” for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was

subject to the individual coverage of the FLSA.

       10.     At all times material hereto, Defendant            was an “employer” within the

meaning of the FLSA, 29 U.S.C. § 203(d).

       11.     Defendant continues to be an “employer” within the meaning of the FLSA.

       12.     At all times material hereto, Defendant was and continues to be an enterprise

covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

       13.     At all times relevant to this action, Defendant was engaged in interstate

commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

       14.     At all times relevant to this action, the annual gross sales volume of Defendant

exceeded $500,000 per year.

                                              FACTS

       15.     Plaintiff began working for Defendant as a packer in November 2019, and he

worked in this capacity until March 2020.

       16.     At various times material hereto, Plaintiff worked hours in excess of forty (40)

hours within a work week for Defendant, and he was entitled to be compensated for these

overtime hours at a rate equal to one and one-half times his regular hourly rate.




                                               2
    Case 8:20-cv-01138 Document 1 Filed 05/15/20 Page 3 of 4 PageID 3




        17.    Defendant failed to pay Plaintiff an overtime premium for all of the overtime

hours that he worked, in violation of the FLSA.

        18.    Defendant’s actions were willful, and showed reckless disregard for the

provisions of the FLSA.

                       COUNT I – FLSA OVERTIME VIOLATION

        19.    Plaintiff realleges and readopts the allegations of paragraphs 1 through 18 of

this Complaint, as though fully set forth herein.

        20.    During the statutory period, Plaintiff worked overtime hours while employed

by Defendant, and he was not compensated for all of these hours in accordance with the

FLSA.

        21.    The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

        22.    As a result of the foregoing, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff demands:

               a)      Judgment against Defendant for an amount equal to Plaintiff’s unpaid

                       back wages at the applicable overtime rate;

               b)      Judgment against Defendant stating that Defendant’s violations of the

                       FLSA were willful;

               c)      An equal amount to Plaintiff’s overtime damages as liquidated

                       damages;

               d)      To the extent liquidated damages are not awarded, an award of

                       prejudgment interest;




                                             3
Case 8:20-cv-01138 Document 1 Filed 05/15/20 Page 4 of 4 PageID 4




          e)      A declaratory judgment that Defendant’s practices as to Plaintiff were

                  unlawful, and grant Plaintiff equitable relief;

          f)      All costs and attorney’s fees incurred in prosecuting these claims; and

          g)      For such further relief as this Court deems just and equitable.

                             JURY TRIAL DEMAND

  Plaintiff demands trial by jury as to all issues so triable.

  Dated this 15th day of May, 2020.

                                          Respectfully submitted,



                                          _______________________
                                          LUIS A. CABASSA
                                          Florida Bar Number: 0053643
                                          WENZEL FENTON CABASSA, P.A.
                                          1110 N. Florida Avenue, Suite 300
                                          Tampa, Florida 33602
                                          Main Number: 813-224-0431
                                          Direct Dial: (813) 379-2565
                                          Facsimile: 813-229-8712
                                          Email: lcabassa@wfclaw.com
                                          Email: gnichols@wfclaw.com
                                          Attorneys for Plaintiff




                                         4
